Citation Nr: 1126178	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  00-11 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for allergic bronchitis with early emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to February 1962.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in February 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is associated with the claims file.

This claim was remanded by the Board in October 2003, March 2006, April 2007, February 2009, and September 2010.  The required development having been completed, the case is now again before the Board.  


FINDINGS OF FACT

1.  The RO most recently denied the reopening of the Veteran's claim for entitlement to service connection for allergic bronchitis with early emphysema in September 2000.  He was notified of this decision in September 2000, but did not file an appeal.  That rating decision is now final.

2.  The evidence submitted since the September 2000 prior denial is new, in part, but not material in that it does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the September 2000 rating decision is not new and material and the criteria for reopening the Veteran's claim for service connection for allergic bronchitis with early emphysema are not met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's petition to reopen the claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The U.S. Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2002.  Additional notice was provided in letters dated in May 2004, March 2006, May 2006, April 2007, and April 2009.  These letters substantially complied with the requirements of Quartuccio, Dingess, and Kent, supra, and the claim was subsequently readjudicated in Supplemental Statements of the Case (SSOC) dated in May 2010.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration (SSA) records have been associated with the file.  In September 2002 and November 2002, VA requested records from two health care providers identified by the Veteran:  St. Mary Corwin Hospital and D.M., M.D.  In September 2002, the hospital responded that the Veteran had not been seen in the timeframe specified.  VA notified the Veteran in September 2002 of the negative response from the hospital.  In November 2002, VA notified the Veteran that Dr. D.M. had not responded to the response for records.  In April 2003, the Veteran provided the treatment records from Dr. D.M.

The appellant has not referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been submitted on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See Id.  

In any event, neither the Veteran, nor his representative, has alleged or demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.

New and Material

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

VA regulations provide that, if a veteran was exposed to an herbicide agent (Agent Orange) during active service, presumptive service connection is warranted for certain conditions, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002)

Reopening a claim for service connection, which has been previously and finally disallowed, requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied the Veteran's attempt in September 2000 to reopen the previous, January 1985, rating decision that denied his claim for service connection for allergic bronchitis and early emphysema.  

The RO observed in the January 1985 rating decision that the Veteran reported inservice exposure to dangerous chemicals, hydrocarbons, cleaning chemicals, propane heaters, and radioactive materials; and that his first allergic reaction was in Guam in 1957.  However, the rating decision reflects the RO found no evidence of exposure to radiation or development of a condition that could be attributable to radioactive material during active service.  In addition, it was determined that the evidence of record showed that although the Veteran had required treatment for bronchitis during active service, the condition was acute and not chronic.  A chronic allergic bronchitis with emphysema was not shown in service.  Any allergic reaction during service would have been acute and transitory manifestations of a constitutional or developmental abnormality, as service medical records did not show a chronic disability of allergic etiology.  Further, post-service occupational exposure to chemicals in 1962 and 1980 were intercurrent injuries.  Therefore, service connection for allergic bronchitis with early emphysema was not warranted.  
In September 2000, the RO determined that while some of the evidence submitted since the January 1985 rating decision was new, it was not material in that it failed to establish any relationship between chronic allergic bronchitis with emphysema and the Veteran's military active service.  The Veteran was notified of this decision in September 2000, but did not file an appeal.  This rating decision became final.  38 U.S.C.A. § 7105(c).

The evidence of record at the time of the September 2000 rating decision included the Veteran's statement and his testimony in March 1987 before a local hearing officer at the RO; treatises and articles submitted by the Veteran, a statement proffered by an employer; service treatment and personnel records; absence of inservice chemical exposure documented by the National Personnel Records Center (NPRC); private medical evaluations and statements; private medical treatment records; and VA treatment records.

In various statements, including his initial claim for service connection for allergies, the Veteran averred he was exposed to dangerous chemicals including hydrocarbons, cleaning chemicals, and propone heaters, in addition to radioactive materials from 1956 to 1960 when he was stationed at Guam.  He stated he was treated at the Naval Hospital for allergic reactions.  In subsequent statements he averred he was exposed to the herbicide Agent Orange, DDT, and radiation.  He argued that his bronchitis was the result of exposure to DDT on Guam in 1957, that he had another reaction to cleaning solvents in 1962 after he left the Air Force, and that he had bronchitis and sinus problems many times after this.  

In his March 1987 hearing, the Veteran testified as to his service in the Air Force.  His military occupational specialty (MOS) was as an airman basic.  He trained on A5 gunnery systems, the MD4, and on radar systems but, ultimately, he was put on guard duty.  In this capacity, he worked on the flight line, guarding aircraft and barracks.  In Guam, he guarded weapons release equipment at the end of the flight line.  He testified he was exposed to chemicals during this time and was hospitalized for an allergic reaction.  Following active service he continued to work with chemicals because he did not then understand the risks or consequences of doing so.  He first sought treatment in 1982 for allergies on the advice of another physician.  He averred that he suffers from allergic reactions from his active service to the present.  

The Veteran submitted several treatises and articles containing information on such subjects as chemicals and toxins in the work place, neurotoxic effects of chemicals.
 
In a January 1985 statement, the Veteran's supervisor at [] Orthodontics attested to the Veteran being overcome by chloro-ethylene in 1962 when cleaning a degreaser.  The Veteran was treated in the emergency room and subsequently did not work around the degreaser.  

Service treatment records show treatment for bronchitis during active service but no complaints or findings of lung or chest disorder.  Chest X-ray was negative.  There are no notations of exposure to toxic substances.  In 1999, the Veteran submitted additional service treatment records, which he notated.  In pertinent part, he indicated he had been hospitalized for 30 days in 1957 in Guam for a reaction to DDT, and that he had been exposed to radiation.  He indicated that he worked for a brick and tile company in 1962, which was found to have radiation in 1999. 

Service personnel records reflect no notation of exposure to toxic substances.  Service in Guam is shown from January to April 1957.  Service in Vietnam is not shown.  In responses to VA queries, NPRC responded in January 1985 and April 1992 that it could locate no evidence that the Veteran was exposed to chemicals, radiation, or DDT.  No DD Form 1141 could be located for the Veteran.  

Private medical evaluations and statements are numerous.

In September 1982, D.S., M.D. offered a statement that the Veteran had occupational exposure to coal tar substances in late 1980 and had been treated for symptoms of bronchitis.  He offered the opinion that the Veteran had sustained damage to his immune system and that his sensitivity had spread to other environmental chemicals including diesel fumes, insecticides and herbicides.

In June 1983, J.M.K., M.D. conducted a psychological examination of the Veteran.  He stated he had reviewed the reports of R.B.R., M.D., Dr. D.S., R.E.E., Ed.D., Dr.  E.H.G., M.D., D.T.T., M.D., and Dr. M.V.H..  The Veteran reported having headaches in 1957 while guarding some chemicals.  The physician diagnosed an atypical somatoform disorder and observed that the Veteran exhibited a heightened concern about being exposed to a wide variety of substances, which severely restricted his functioning.  The physician noted, however, that the presence of such a disorder did not answer the question of whether or not the elements the Veteran was exposed to were toxic or predisposed him to extensive allergies.

In June 1983, Dr. R.B.R. opined that he did not feel the Veteran's reactions were in the field of toxicology but were in the field of allergy and the Veteran had become hyperreactive.  The physician stated he had first started treating the Veteran in June 1983 for what appeared to be an ecological illness.  The Veteran reported his first exposure to chemicals in 1957 when he was on guard duty in a room with chemicals.  Real difficulty began when he was exposed to bituminous products at [] Power Plant.  

In November 1984, Dr. E.H.G. noted he had stated treating the Veteran in 1980 for severe respiratory problems.  The Veteran was a welder by trade, and had been exposed to chemicals associated with welding which caused severe cough, chest pain, dyspnea, sinusitis and generalized debility.  The physician diagnosed allergic bronchitis, early emphysema and opined that the Veteran had sustained damage to his immune system from coal tar bitumen exposure, and this sensitivity had spread to other environmental chemicals, including diesel fumes, insecticides, and herbicides.

A July 1986 psychological evaluation report by J.P.G., Ph.D., opined that the Veteran was best diagnosed as having a hypochondriacal disorder in AXIS I and a compulsive personality disorder in AXIS II.  The psychologist noted the Veteran's assertion that he had been exposed to many toxic chemicals at work over the years and had become allergic nearly everything he eats, drinks, and breathes.  The report shows the Veteran was interviewed on three different occasions and was administered several clinical tests to include the Minnesota Multiphasic Personality Inventory (MMPI), Rorschach, Thematic Apperception Test (TAT), and subtests form the Wechsler Adult Intelligence Scale-Revised (WAIS-R).

In an August 1992 statement, S.C.D., M.D. noted he reviewed the Veteran's medical records from the dispensary on Guam.  He opined that direct spraying with DDT could have produced loss of coordination.  Other symptoms, such as nasal congestion quite possibly could have been the result of heavy exposure to the chlorinated hydrocarbon pesticide, resulting from general dysregulation of the immune response.  

A private treatment record dated in December 1999 shows discharge instructions including follow-up with an ear, nose, and throat (ENT) physician.

VA treatment records dated from 1986 to 1998 show treatment for conditions such as a left heel injury after a fall; hip and lower back pain; arthritis and disc disease; chest pain with a history of myocardial infarction; upper gastrointestinal complaints; hearing impairment; and continued complaints of the effects of reported exposure to Agent Orange and other chemicals in Guam.

Evidence received since the September 2000 RO rating decision includes the Veteran's statements and his testimony before the Board in March 2011; annotated excerpts from a book or article submitted by the Veteran; VA treatment records dated from 1997 to 1998 and from 2000 to 2004; private medical treatment records dated from 1998 to 2007; and records from SSA.  

The Veteran testified that he was treated during active service for respiratory problems, which he believes were the result of exposure to toxic substances, including insecticides, and Agent Orange.  He testified that his symptoms have been present continuously from active service to the present and that, in essence, the allergies and symptoms he has now are the result of his exposure to toxic substances during active service.  The Veteran has submitted statements attesting to his belief that he was exposed to toxic substances during active service, including DDT, and that this exposure has caused allergies which have resulted in the respiratory symptoms he manifests today.  In his April 2003 substantive appeal he stated he was coughing all the time (presumably during service), possibly from a positive diagnosis of tuberculosis (TB).  

The Veteran's statements and testimony as to his exposure to toxins including Agent Orange and radiation, for which presumptive service connection is indicated, are essentially redundant of those statement of record at the time of the September 2000 rating decision.  They are not new and, therefore cannot be material.

Similarly, the Veteran's statements and testimony of the symptoms and diagnoses of his respiratory condition, and his belief that such condition is the result of his active military service are also duplicative of that which were present in the file and considered in the September 2000 rating decision.  To the extent that his statements of continuity of symptomatology or of TB as another possible diagnosis could be considered new evidence, the Board observes the Veteran is competent to testify as to such symptoms that are observable by a lay person.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim.  Mory v. Brown, 5 Vet. App. 211 (1993).  An appellant's own recitation of medical history does not constitute new and material evidence sufficient to reopen a claim when this account has already been rejected by the VA.  Chavarria v. Brown, 5 Vet. App. 468 (1993).  As such, the Veteran's testimony and statements as to the diagnosis or etiology of his claimed respiratory disorder, absent medical evidence, cannot be material.  

The Veteran submitted annotated excerpts from what appears to be a book or article on the risks of occupational exposure to toxins.  This material is new, in that it was not previously of record.  In addition, the excerpt purports to note that DDT-one of the chemicals the Veteran claims he was exposed to-and other herbicides result in certain symptoms and allergies to those exposed.  It is difficult to tell, because the article is excerpted, with only pages 18, 19, 20, 21, 61, 62, 136, 137 present.  The annotations consist of the underlying of certain passages and a statement that the Veteran has almost every symptom.  However, these excerpts do not present information or argument specific to the Veteran.  Thus they are essentially redundant of those arguments presented in treatises and articles submitted by the Veteran and of record at the time of the September 2000 rating decision.  In addition, the assertions in his annotations are also duplicative of statements he submitted prior the September 2000 rating decision.  Thus, these excerpts are neither new nor material.

VA treatment records dated in 1997 to 1998 and from 2000 to 2004 show treatment for allergies including allergy shots, allergic rhinitis/sinusitis; referral to an allergy clinic; and a history of toxic and chemical exposure during active service and post-service employment.  These records are new, in that they were not previously of record.  However, these records contain no evidence other than the Veteran's report of exposure to any toxin for which presumptive service connection may be granted, such as the herbicide Agent Orange and radiation.  To this extent, the Veteran's report of inservice exposure is redundant of those statements and testimony of record at the time of the September 2000 rating decision.  Moreover, the records contain no medical evidence or opinions tending to establish that any respiratory condition the Veteran manifests is causally linked to his active military service.  This evidence is therefore not material.

Private treatment records include a copy of the December 1999 discharge note with referral to an ENT physician; emergency hospital treatment records for services rendered in April and June 2002; records of L.M., M.D. dated from 2000-2001; records of Dr. D.M. dated from 1998 to 2000; and from D.J.S., M.D. dated from 2004 to 2007.  These records include a January 2006 report from D.J.S., M.D., July 2006 report from P.E.S, M.D., and a January 2007 report from R.L.K., M.D. 

Dr. D.J.S reported that the Veteran complained of shortness of breath.  The Veteran noted he had been told he had congestive obstructive pulmonary disease (COPD), and had had allergy shots for many years until 2 years ago.  He reported a positive PPD test in the 1960s, previous service in the Air Force, and a long history of welding with exposure to Agent Orange, Freon gas and other chemicals.  The physician noted that clinical findings were normal.  The report shows an impression, in pertinent part, of shortness of breath with unclear etiology and Parkinson's Disease.  The physician indicated that the shortness of breath at that moment may have been related to the Parkinson's Disease rather than to any lung disease.  

Dr. P.E.S. noted that the Veteran blamed many of his conditions on exposure to Agent Orange, and to poisons including DDT and materials used during many years of welding, among other toxins.  The physician reported an impression of a movement disorder, but observed that it was not typical Parkinson's Disease.  The report reflects a discussion of other conditions and concerns which did not include a respiratory component.  The physician stated he could not say whether exposure to toxins played a role in the development of the movement disorder, but he could not rule it out.  

Dr. R.L.K. noted the Veteran's complaints of Agent Orange exposure but stated that most of what the Veteran complained of was so nonspecific, that any likelihood of damage was extremely small.  No findings of a respiratory condition were made.

Apart from the December 1999 discharge note, which was previously of record, these records are new.  These records show extensive treatment for allergies including injections, complaints of and treatment for shortness of breath, and an asthmatic condition.  In addition, they reflect a history of exposure to toxins, including pesticides, Agent Orange, and to DDT in Guam.  However, these records contain no evidence other than the Veteran's report of exposure to any toxin for which presumptive service connection may be granted, such as the herbicide Agent Orange and radiation.  To this extent, the Veteran's report of inservice exposure is redundant of those statements and testimony of record at the time of the September 2000 rating decision.  Moreover, the records contain no medical evidence or opinions tending to establish that any respiratory condition the Veteran manifests is causally linked to his active military service.  This evidence is therefore not material.

SSA records show the Veteran was ultimately found to be disabled due to an obsessive compulsive personality disorder, with onset in July 1982.  The records contain many private treatment records and private statements.  

The June 1983 report of Dr. J.M.K. and July 1983 report of Dr. R.B.R. are copies of reports that previously of record and considered in the September 2000 rating decision.  They are therefore not new, and cannot be material.  

An undated psychiatric consultation by R.M.J., M.D. reflects that the Veteran reported severe allergy with onset of symptoms during active service when he was exposed to chemicals, with post-service occupational exposure to toxic chemicals.  The physician noted he had no supporting evidence to indicate that the Veteran did not have a severe problem with allergies, but that absent such a finding it is possible the Veteran could be suffering from a form of obsessive type disorder.  Background information would be helpful in distinguishing among the possible diagnoses.  

Treatment records from Dr. E.H.G. dated from 1980 to 1982 show notations of allergic problems and allergy to welding.

Hospital records dated in 1980 and 1981 show hospitalization in 1980 for chemical poisoning, with an impression of bronchitis and sinusitis following onset of symptoms approximately three months prior to December 1980.  A post-service occupational history of exposure to chemicals while welding was reported.  An unspecified pre-history of upper respiratory problems due to fumes from various jobs welding was also reported.  

An April 1982 statement from Dr. D.T.T. in pertinent part contains review of records including 1960 records of a hemorrhoidectomy.  The physician found no significant toxicity present and stated it was unlikely that he had any occupational disease and that, significantly, he did not have any significant disorder associated with present or prior employment.  

In a September 1982 evaluation by H.J., M.D., the physician notes a history of exposure to radiation during military active service and post-service occupational exposure to grease solvents, welding fumes, fumes associated with brick making, and paints.  The physician could find no physical or laboratory evidence of significant physical illness.

An October 1982 medical impairment evaluation shows by Dr. M.V.H., shows a diagnosis of hypersensitivity to petrochemicals with onset following severe exposure.  The physician indicated he had treated the Veteran for 2 years at the time of the report.

In a November 1982 evaluation, D.T.T., M.D. shows a diagnosis of severe hypochondriasis.  

A January 1983 statement provided by Dr.D.T.T. shows the physician's opinion that the Veteran's illness is psychosomatic.  

A January 1983 medical impairment evaluation provided by Dr. D.S. shows a diagnosis of a syndrome of dizziness, nausea, headache, nasal discharge and stuffiness, cough, chest pain, abdominal pain on exposure to coal tar material or petrochemicals with an onset of 1980.  

A January 1983 medical impairment evaluation by Dr. E.H.G. shows a diagnosis of severe allergies and asthma due to multiple allergies with onset in 1979 to 1980.  The physician noted he treated the Veteran for sinusitis, bronchitis, asthma, dyspnea and gastrointestinal problems which all seemed to occur an allergic basis.  

A February 1983 psychological evaluation by R.E.E., Ed.D., shows a history of industrial poisoning.  After clinical testing, the psychologist stated that the Veteran truly believes he is affected with allergies related to products of combustion and long term industrial poisoning.  If these symptoms were ruled out it may be assumed that the Veteran was reacting to present and former psychological stresses of unknown origin by converting his physical anxiety into somatic symptoms.

A June 1983 letter from Dr. R.B.R. indicates the Veteran's subjective complaints are directly due to his hypersensitivity to the chemical world.

July 1983 report of L.H.R., M.D. reflects a history of onset of allergies during active military service while stationed in Guam.  The Veteran reported exposure to cleaning chemicals and solvents, as well as gas chamber training.  The physician diagnosed hypochondriasis, among other conditions, and opined that there was no objective evidence in the clinical record of disease in any system that could responsibly attributed to any of the Veteran's alleged occupational exposures.  

These records, while new, are not material.  These records contain no evidence other than the Veteran's report of exposure to any toxin for which presumptive service connection may be granted, such as the herbicide Agent Orange and radiation.  To this extent, the Veteran's report of inservice exposure is redundant of those statements and testimony of record at the time of the September 2000 rating decision.  Moreover, the records contain no medical evidence or opinions tending to establish that any respiratory condition the Veteran manifests is causally linked to his active military service.  This evidence is therefore not material.

In summary, while some of the evidence received subsequent to the September 2000 rating decision is new in that it was not previously of record, it is not material.  This is so because the evidence presented since September 2000 neither establishes that the Veteran was exposed to a toxin for which presumptive service connection is afforded under the regulation nor demonstrates that the claimed allergic bronchitis with early emphysema is causally linked to the Veteran's active military service. 

The evidence presented since the September 2000 rating decision is not "new and material" under the provisions of 38 C.F.R. § 3.156.  There is simply no new evidence of record causally linking the Veteran's allergic bronchitis with early emphysema to his active military service or any incident therein, including exposure to toxins and herbicides.  The evidence in total merely restates arguments and evidence previously made and/or presented and rejected by the previous September 2000 rating decision.  Accordingly, the reopening of the claim for service connection for allergic bronchitis with early emphysema is not warranted.



ORDER

New and material evidence to reopen the previously denied claim for allergic bronchitis and early emphysema has not been presented.  The claim is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


